Citation Nr: 0618889	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  95-12 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his wife


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran had active service from April 1962 to April 1964, 
and from January to March 1991.  He also had National Guard 
service.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In December 2004, the Board reopened the claim 
here on appeal and remanded the case for additional 
development, to include obtaining a VA medical examination 
and additional post-service medical records.  That 
development has been completed and the case has been returned 
to the Board for adjudication.  

Pursuant to the veteran's request, he testified at a Board 
hearing in Washington, D.C., before the undersigned in May 
2004.  The transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's current low back disorder began during 
active service.


CONCLUSION OF LAW

A low back disorder was incurred as a result of active 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that he injured his back during active 
service and has experience continued low back pain since that 
time.  He credibly testified before the Board that he made 
modifications at work following service to compensate for his 
low back pain, but that the pain was always there.  The 
veteran asserts that he has not had any intercurrent injuries 
to cause the back pain for which is treated.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran has consistently asserted that, while he was 
stationed in Panama in 1962, he moved a 300 pound mortar base 
plate and felt a pop and snap in his lower back.  Following 
the injury, the veteran related that he was seen at a First 
Aid clinic and was given medication.  He stated that although 
his back continued to be painful, he did not seek additional 
medical treatment thereafter.  

The veteran states that following service discharge, he 
continued to experience back pain while he worked at a 
printing shop.  Accordingly, he modified the execution of his 
work duties by using a stool to sit on from time to time, as 
well as having other employees do the lifting for him.  Four 
years after discharge from service, the veteran was 
hospitalized on several occasions for back problems.  Most of 
the post-service medical reports reflect a history of low 
back pain originating in 1962 while in service.  In 1968, he 
was hospitalized for back pain following a sudden body 
movement.  In 1970, he was hospitalized when he was struck by 
severe pain in the lower back after sneezing.  An October 
1971 medical report shows that the veteran was seen for low 
back pain.  The clinician noted a history of chronic low back 
pain since 1962, while in the army.  A November 2001 post-
service medical report reflects a diagnosis of chronic back 
pain.  An April 2003 post-service medical report included a 
history of low back pain since 1962, after lifting a 300 plus 
pounds mortar base plate.  The clinician indicated that the 
1962 back injury was thereafter corrected by traction in 
1968.  

In an April 1995 witness statement, the veteran's mother 
asserted that the veteran experienced problems with his back 
since service discharge.  She also indicated that he had been 
unable to perform heavy work after active duty.  

In April 2005, the veteran underwent VA examination and 
complained of central lower back pain, with pain that very 
rarely radiated to the left lower extremity.  Following 
examination of the veteran and review of the claims file, to 
include all service and post-service medical records, the 
examiner diagnosed chronic lumbar strain with degenerative 
disc disease and osteoarthritis of the lumbar spine.  The 
examiner noted that although the service medical records from 
1962 to 1964 were negative for any findings attributable to a 
back condition, throughout the years the veteran had 
consistently maintained that he initially injured his back 
during service.  The examiner observed that the veteran made 
activity modifications at work following service discharge, 
which was indicative of pain, and concluded that the 
development of degenerative disc disease and osteoarthritis 
was more likely than not age-related.  The examiner further 
opined that the veteran's chronic back pain was directly 
attributable to service as his complaints of pain were 
consistent with chronic muscular back pain or chronic lumbar 
strain.  

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, the Board notes that 
the only competent medical opinion of record that addresses 
whether there is a causal connection between the veteran's 
low back pain and service was provided by a VA examiner who 
opined, in essence, that the veteran's back pain, more likely 
than not, originated with the in-service injury consistently 
described by the veteran.  There is no competent evidence 
that contradicts this opinion.  As a result, when resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that his low back disorder began during service.  
Consequently, service connection for a low back disorder is 
granted. 


ORDER

Service connection for a low back disability is granted 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
Kristi Barlow 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


